Title: To George Washington from Robert Stewart et al., 5 November 1756
From: Stewart, Robert
To: Washington, George



Sir
Camp At Maidstone Novemr 5th 1756

We are inform’d that a vagancy has lately happen’d in your Regiment, by the Resignation of Ensign McCarty, and begs leave to Recommend the Bearer Mr Speake, a young Gentn who has ever since he join’d us, made the study of his Profession

the principal object of his care and attention; he has with chearfulness undertaken and with the utmost Spirit and alacrity executed, every kind of Duty that has occurr’d in the course of his service, he constantly embrac’d every opportunity of exposing himself to dangers and Fatigues and with uncommon ardour and keeness sought after Action; he has on all occasions strickly adher’d to the principles of Virtue and Honour (as far as we are judges) which adds such a Lustre to his Genteel and unexceptionable behaviour as gives us very sanguine hopes of this Young Soldier; In fine we could say a great deal more in his favour, tho’ perhaps not so much as is due to his Merit but that we judge it Superfluous to a person who seems to make a Point of doing Impartial justice to all who have the pleasure of serving under you, and the declaration you was pleas’d to make in the General orders of last Janry would render even this unecessary did we not dread that a multiplicity of Important affairs in which you are immers’d, might possibly make some things escape your memory, and give way to the Pressing Sollicitations of others whose Friends may be more asseduous and perhaps less remote, To this Mr Speake and we wou’d willingly ascribe his being already superceeded by Mr Lawson; As we are influenc’d by no other motive, than a regard to Merit and his Title of Seniority (which we conceive Justice has endespensably oblig’d us to remind you of it.) We doubt not but your good Nature will readily enduce you to excuse this Trouble from them who have the Honr to be With great Respect Your Most Obedt & Most hume Servts

Robert Stewart
Christr Gist
John Campbell
Henry Russell
Wm Crawford

